             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:18-cv-00142-MR


EARL JAMES WATSON,              )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
PAULA SMITH, et al.,            )                      ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on pro se Plaintiff’s “Motion Under

Rule 60 Fed. R. Civ. P.” [Doc. 133].

I.   BACKGROUND

     The incarcerated pro se Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983 that included allegations that, while he was imprisoned at

Albemarle Correctional Institution on September 23, 2015, he was taken to

an outside medical facility for surgery where he was beaten and sexually

assaulted.    The Defendants included: Frank E. Rinaldo, Jr., an

anesthesiologist at Catawba Valley Medical Center; Steven McFarland, a

specialist nurse practitioner with Carolina Orthopedic Specialists; and FNU

Frick and FNU Morton, correctional officers at Albemarle Correctional

Institution. The Complaint [Doc. 1] passed initial review on several claims


       Case 5:18-cv-00142-MR Document 151 Filed 09/21/20 Page 1 of 6
including claims against Defendants Rinaldo and McFarland for the use of

excessive force and North Carolina assault.1 [Doc. 8]. The Complaint did

not pass initial review against Defendants Frick and Morton, who transported

Plaintiff to the outside medical facility for the surgery and who allegedly failed

to protect him from Defendants Rinaldo and McFarland’s attack. Defendant

Rinaldo filed a Motion to Dismiss arguing that the claims against him should

be dismissed because, as a private medical provider, he was a state actor

only for purposes of medical care and his alleged use of excessive force and

assault were outside his delegated duties.2             [Doc. 23]. Judge Whitney

granted Defendant Rinaldo’s Motion to Dismiss because “Plaintiff failed to

demonstrate that Defendant Rinaldo was acting under the color of state law

when he allegedly beat Plaintiff.” [Doc. 73 at 7].

         Plaintiff filed an Amended Complaint in which he again attempted to

reassert his claims against Defendants Rinaldo, McFarland, Frick, and

Morton. [Doc. 74]. He also attempted to recast his excessive force claims

as ones of deliberate indifference to a serious medical need. [Id.]. The

failure to protect claims against Defendants Frick and Morton were again


1   The case was assigned to Judge Frank D. Whitney at the time.

2Defendant Rinaldo argued that his arguments apply equally to Defendant McFarland,
who was never served. However, the Court did not dismiss the case as to Defendant
McFarland at that time.

                                            2

          Case 5:18-cv-00142-MR Document 151 Filed 09/21/20 Page 2 of 6
dismissed; the claims against Defendants Rinaldo and McFarland were

dismissed for the same reasons that Defendant Rinaldo’s Motion to Dismiss

had been granted; Plaintiff’s attempt to recast the excessive force claims as

claims of deliberate indifference to a serious medical need was rejected; and

the Court declined to exercise supplemental jurisdiction over Plaintiff’s North

Carolina claims against any of these Defendants. [Doc. 75].

      Plaintiff filed a Motion to Reargue Dismissal [Doc. 81], in which he

argued that the claims against Defendants McFarlane, Rinaldo, Frick, and

Morton should not have been dismissed on initial review of the Amended

Complaint. The Motion was denied because Plaintiff stated no basis for

relief. [Doc. 113]

      Plaintiff has now filed a Motion pursuant to Rule 60(b)(1) and (6) in

which he argues that relief should be granted from the Order on initial review

of the Amended Complaint. He appears to allege that his claims against

Rinaldo and McFarland would have been allowed to proceed had he

supplemented the Complaint rather than filing an Amended Complaint and

that his error in that regard was excusable neglect. He further argues that

his Rule 60(b) Motion should be considered timely because COVID-19 is an

exceptional circumstance and because he does not have access to a law

library or legal assistance.


                                      3

       Case 5:18-cv-00142-MR Document 151 Filed 09/21/20 Page 3 of 6
      Defendant Rinaldo has filed a Response to Plaintiff’s motion [Doc.

137], and Plaintiff has filed a Reply. [Doc. 139].

II.   DISCUSSION

      Rule 60 permits a court to correct orders and provide relief from

judgment under the following circumstances:

      (1) mistake, inadvertence, surprise, or excusable neglect;

      (2) newly discovered evidence that, with reasonable diligence,
      could not have been discovered in time to move for a new trial
      under Rule 59(b);

      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;

      (4) the judgment is void;

      (5) the judgment has been satisfied, released or discharged; it is
      based on an earlier judgment that has been reversed or vacated;
      or applying it prospectively is no longer equitable; or

      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

      Rule 60(b) is an “extraordinary remedy” which sets aside “the sanctity

of [a] final judgment.” Compton v. Alton Steampship Co., Inc., 608 F.2d 96,

102 (4th Cir. 1979) (citation and internal quotation marks omitted). Relief

from judgment under Rule 60(b)(6) should be granted only upon a showing

that relief is “appropriate to accomplish justice” in “situations involving

extraordinary circumstances.” Dowell v. State Farm Fire Cas. Auto. Ins. Co.,
                                        4

       Case 5:18-cv-00142-MR Document 151 Filed 09/21/20 Page 4 of 6
993 F.2d 46, 48 (4th Cir.1993) (internal quotation marks and citation omitted).

      A Rule 60(b) motion must be made within a “reasonable time,” and for

reasons (1) through (3), “no more than a year after the entry of the judgment

or order or the date of the proceeding.” Fed. R. Civ. P. 60(c). The party

moving for relief from judgment under Rule 60(b) bears the burden of

showing timeliness. Wells Fargo Bank, N.A. v. AMH Roman Two NC, LLC,

859 F.3d 295 (4th Cir. 2017).

      As a preliminary matter, Plaintiff’s Motion is untimely. With regard to

Rule 60(b)(1), Plaintiff failed to file his Motion within a year of the Order on

initial review of the Amended Complaint, which was issued on April 2, 2019.

[Doc. 75]. Further, Plaintiff has not explained why his filing was within a

“reasonable time” pursuant to Rule 60(b)(6). Plaintiff waited more than 16

months, until August 4, 2020, before seeking Rule 60(b) relief. Although

COVID-19 is an unusual circumstance, the existence of the pandemic alone

fails to justify a four-month delay beyond the one-year deadline. This is

particularly true considering that the pandemic did not arrive until near the

end of that one year period.

      Even if the Rule 60(b) Motion were timely filed, it does not warrant

relief. Plaintiff seeks relief under Rule 60(b)(1) arguing that he committed

excusable neglect by filing of Amended Complaint rather than supplementing


                                       5

       Case 5:18-cv-00142-MR Document 151 Filed 09/21/20 Page 5 of 6
his original Complaint that passed initial review. He appears to believe that,

had he simply supplemented the Complaint, his claims against Defendants

Rinaldo and McFarland, which passed the original frivolity review, would

have been permitted to proceed. Plaintiff’s argument is mistaken. When a

prisoner is proceeding in forma pauperis, the Court may dismiss claims “at

any time” if the Court determines that the action “is frivolous or malicious [or]

fails to state a claim upon which relief can be granted….” 28 U.S.C. §

1915(e)(2)(B)(i)-(ii).   Moreover, piecemeal pleading is not permitted so

Plaintiff’s attempt to supplement, rather than amend, the Complaint would

have been denied. See generally Young v. City of Mt. Ranier, 238 F.3d 567,

572 (4th Cir. 2001) (“an amended pleading ordinarily supersedes the original

and renders it of no legal effect.”) (citations omitted). Plaintiff does not

describe any basis for Rule 60(b)(6) relief and none is apparent from the

record. Therefore, Plaintiff’s Motion seeking relief pursuant to Rule 60(b)(1)

and (6) will be denied.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion Under Rule 60

Fed. R. Civ. P. [Doc. 133] is DENIED.

      IT IS SO ORDERED.            Signed: September 21, 2020




                                        6

        Case 5:18-cv-00142-MR Document 151 Filed 09/21/20 Page 6 of 6
